A petition for rehearing in this case on behalf of both appellant and appellee directs our attention to certain statements in the opinion filed on December 27, 1933, relating to the failure of the record to disclose that: the final decree of divorce, an order directing a writ of garnishment, an order adjudging the defendant to be not entitled to the exemption and the entry of notice of appeal by the defendant, were recorded in the chancery order book as the law requires.
We are due and hereby make to counsel for both appellant and appellee an apology for that egregious error. The record does disclose that the decree and each order as well as the notice of entry of appeal were duly recorded. It is unnecessary to explain how the certificate of record of the decree, orders and notice of entry of appeal were overlooked as we have decided that the manner in which the evidence of such record was exhibited by the transcript was a sufficient compliance with the rule prescribed for the making of transcripts of record for the Supreme Court. We regret exceedingly the error we committed into which we were *Page 365 
possibly led by the entry in the transcript following the copy of the decree and orders and notice of entry of appeal of a statement by the Clerk of the Court through his deputy that the particular document was "Filed  Docketed," which in our hurry to dispose of the business of the Court we accepted as a negation of the record of those documents without a more careful inspection of the transcript.
As the order of reversal rested upon the assumed failure to record the orders of the court without which no process is permissible under the terms of the statute referred to in the opinion, and as the decree and orders do appear to have been duly recorded as a matter of fact, it follows of course that the reasons given for the order reversing the chancellor's order adjudging the defendant to be not entitled to the exemption of money due him for personal services from the writ of garnishment were not well founded. Whether the judgment of reversal, irrespective of the reason given in the opinion, is correct depends upon the view we shall take of the question of law stated in the first paragraph of the opinion. If we answer that question in the affirmative the judgment of reversal is correct, but if we answer it in the negative there should be entered an order reversing our previous holding and an entry of an order of affirmance.
This case is a suit by Mrs. Cassie Reynolds against her husband for divorce, and, as stated in the original opinion, pursuant to a stipulation to that effect entered into between the parties the court made an order in which it was decreed that the defendant should pay to the complainant a certain amount of money monthly until he had paid to her the total sum of $900.00. That was an order made by a court of this State in a suit for divorce within the meaning of Section 4992, C. G. L., 1927. Whether that statute is confined *Page 366 
in its operation to public officers against whom writs of garnishment may be issued to enforce orders for suit money or alimony is the question to which the inquiry in this case is limited.
Paraphrasing the statute for clearness as to its application here, it provides that "so much as the court in its discretion may order of the moneys * * * due to any person * * * whether the head of a family or not residing in this State when the money * * * is due for the personal labor or services of such person * * * shall be subject to * * * garnishment to enforce the orders or decrees of the courts of this State for * * * orders or decrees made by the courts of this State in suit for divorce; * * * and in such cases where the money * * * sought to be attached * * * is the salary of a public officer, State or county, the writ of * * * garnishment may be served upon the public officer whose duty it is to pay such salary."
In the light of this reading of the statute there seems to be no question as to its application in the circumstances of this case. The appellant contends, however, that the order for the payment of money was not for alimony, suit money or support. Therefore it was not such an order for money as Section 4992,supra, contemplates according to the original Act which was Chapter 4973, Acts of 1901, as amended by Chapter 7838, Acts of 1919, and carried into the Revised General Statutes of 1920 as Section 3200, because Chapter 4973 as well as sub-section 4 of Chapter 7838, supra, indicates the subject matter to be the "Attachment or Garnishment of amounts due public officers in suits for alimony and Divorce," although the original Act, Chapter 4973, supra, did not either in its title or in the body of the Act limit the subject to money due to public officers.
The Legislature of 1919 in enacting Chapter 7838,supra, *Page 367 
to approve, adopt and enact the Revised General Statutes, referred in sub-section 4 to Section 3190 of the revision which does not relate to the subject at all. The Legislature apparently had before it the Florida Compiled Laws of 1914, Section 1937, because the subject matter of the legislation embraced in sub-section 4 of Chapter 7838 is not carried as directed into the revision of 1920 as Section 3190, but it appears in that revision as Section 3200, and is carried into the Compiled General Laws of 1927 as Section 4992 without any change either in the title to or body of the section.
Chapter 7838, supra, did not amend Chapter 4973, supra, in any material point whatsoever as to the applicability of its provisions to "any person or public officer." It sought only to limit so much of the money due for services that may be subject to garnishment to that portion of such salary as the court in its order may designate.
The question therefore will turn on the interpretation of the words of Chapter 4973, supra. That Act clearly on its face applies to money due to "any person or public officer" and its title does not restrict the subject to the class of persons designated as "public officers."
Summarizing both Acts it is apparent that the legislation was intended to apply to all persons of every class including public officers to whom money may be due for services or labor and makes such monies within limitations prescribed by the court's order in divorce cases or suits for alimony subject to garnishment. Nor does the legislation confine the subject to orders for alimony or suit money, because the words of the Act expressly extend its provisions to other orders or decrees than orders for the payment of alimony or suit money.
The argument of appellant on the application of the rule ofejusdem generis in the interpretation of statutes is not *Page 368 
applicable, as the words of the Act are clear in meaning and require no interpretation. The judgment should therefore be affirmed.
It is ordered that the decision heretofore rendered be set aside because of the error pointed out and an order of affirmance of the order appealed from be entered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.